     Case 2:20-cv-00440-JAM-DMC Document 7 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRENT JEFFERY LAMBERT,                             No. 2:20-CV-0440-JAM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    D. LONG,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is petitioner’s motion for

19   an extension of time (ECF No. 6) to resolve the fee status of this case. Good cause appearing

20   therefor, the request is granted. As such, the Court’s prior findings and recommendations, ECF

21   No. 5, are hereby vacated.

22                  Petitioner shall submit on the form provided by the Clerk of the Court, within 30

23   days from the date of this order, a complete application for leave to proceed in forma pauperis,

24   with the certification required by Rule 3(a)(2), or pay the appropriate filing fee within 30 days of

25   the date of this order. Petitioner is warned that failure to resolve fees within the time provided

26   may result in dismissal of this action for lack of prosecution and failure to comply with court

27   ///

28   ///
                                                        1
     Case 2:20-cv-00440-JAM-DMC Document 7 Filed 05/18/20 Page 2 of 2

 1   rules and orders. See Local Rule 110. The Clerk of the Court is directed to send petitioner a new

 2   form Application to Proceed In Forma Pauperis By a Prisoner.

 3                 IT IS SO ORDERED.

 4

 5   Dated: May 18, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
